Memorandum by the Court. Petitioners appeal from the dismissal of an article 78 proceeding to review the assigngment of Assistant Deputy Clerks and Assistant Special Deputy Clerks in the Supreme Court, First Department, to out-of-title work in alleged violation of subdivision 2 of section 61 of the Civil Service Law. We find that issues exist which must first be decided under the grievance procedure established by article Y of the Rules of the Administrative Board of the Judicial Conference (see CPLR 7801, subd. 1). Judgment affirmed, without costs.
Herlihy, J. P., Reynolds, Aulisi and Hamm, JJ., concur.